Title: To Thomas Jefferson from Robert Smith, 12 June 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            June 12. 1806
                        
                        Mr Cuttings note accords with all the information I have received respecting Capt. Ingraham as Navy Agent.
                            Beleiving him to be in all respects well qualified for the duties of the appointment I have given him the Office.
                            
                  Respectfully
                        
                            Rt Smith
                            
                        
                    